DETAILED ACTION
In a communication received on 11 November 2020, applicants amended claims 1, 7, and 13 and added claim 26.
Claims 1, 2, 4-5, 7-8, 10-11, 13, 20-22 and 24-26 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 13, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2009/0144392 A1) in view of Moussa (US 6,742,043 B1) and Volpa et al. (US 2006/0230030 A1), and further in view of Cheng et al. (US 7,574,486 B1).


receiving, by processing circuitry of a server, a sharing request from a first client device, the sharing request comprising a uniform resource locator (URL) of a destination website to be shared with a second client (i.e., website request as taught by sharing request of external website to the social network in Wang, ¶0053);
obtaining, by the processing circuitry of the server, content of the destination website according to the URL (i.e., retrieve website as taught by retrieving content from external website for formatting and sharing in Wang, ¶0060),
processing, by the processing circuitry of the server, the content of the destination website to re-arrange a layout (e.g., user specified parameters, preferred language translation, file size and/or file type conversion) of the content of the destination website and generate processed content of the destination website with at least one preset layout (i.e., rearrange website as taught by selecting formatting parameters for content, and formatting content to condense, summarize, rearrange, resize, or modify for language or file type or file size in Wang, ¶0057, 0061);
generating a unique accessible address corresponding to the processed content of the destination website (i.e., generate URL as taught by formatted content stored and a link is generated to the stored copy in Wang, ¶0062);
the unique accessible address replacing (e.g., link to formatted copy) an address of the destination website included in the received sharing request (i.e., replace URL for first client intended to result in the client sharing the replaced URL as taught by link to formatted copy posted or sent to a destination such as the member's profile page in Wang, ¶0062-0063); and

Wang discloses predetermined format for content such as user selected parameters or language, file type or file size conversion options (¶0057, 0061).  Wang do(es) not disclose selecting a format based on browse parameters.  Moussa, in order to improve compatibility of content delivery in an environment where multiple types of devices access content (abstract), teaches:
receiving, by the processing circuitry of the server, at least one browse parameter of the second client device (i.e., client parameter or attributes as taught by receive client capabilities in request for content and provide a format based on capabilities in Moussa, col. 3 lines 40-65);
selecting one of the at least one preset layout according to the received at least one browse parameter (i.e., select appropriate format as taught by determine format of web content to send based on capabilities of the terminal, a look-up of format rules based on the client capabilities is performed in Moussa, col. 4 lines 7-24 and lines 40-54); and
sending, by the processing circuitry of the server, the processed content of the destination website with the selected one of the at least one preset layout (e.g., format defined by preset look-up of rules) to the second client device, the one of the at least one preset layout being selected according to the received at least one browse parameter of the second client device (i.e., send formatted content as taught by send appropriately formatted content based on client capabilities in Moussa, col. 4 lines 6-13).

Based on Wang in view of Moussa, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Moussa to improve upon those of Wang in order to improve compatibility of content delivery in an environment where multiple types of devices access content.

Wang and Moussa do not explicitly disclose receiving the URL and then sending it to another device.  Wang discloses an external URL is formatted and link of for the shared website is copy posted or sent to a destination such as the member's profile page (Wang, ¶0062-0063).  Volpa, in order to provide access to smaller portable devices of shared documents and files (see ¶0004), discloses:
sending, by the processing circuitry of the server (e.g., web server) and in response to the sharing request from the first client device (e.g., first cell phone selects file to share), the unique accessible address corresponding to the processed content of the destination website back to the first client device (i.e., server creates URL link corresponding to shared file and sends URL link back to first cell phone in Volpa, ¶0081), which sends a sharing message comprising the unique accessible address to the first client device (i.e., first cell phone sends message containing name of shared file and URL link to second cell phone in Volpa, ¶0081).

Wang, Moussa, and Volpa do not disclose a preset layout that is based on a browse parameter.  Cheng, in order to provide content as a “create once, deliver everywhere” approach for multiple devices (col. 1 lines 28-38), discloses: a preset layout based on at least one browse parameter (i.e., creating device portfolios specifying mobile device information, when received in an HTTP request, identifies the type of device in fig. 4 and col. 8 lines 54-62, pre-configured device portfolios with corresponding conversion rules modify the webpage based on the type of identified device in col. 10 lines 47-59, fig. 8).
Based on Wang in view of Moussa, Volpa, and further in view of Cheng, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Cheng to improve upon those of Wang in order to provide access to smaller portable devices of shared documents and files.

With respect to claim 7, the limitations of claim 7 are similar to the limitations of claim 1.  Therefore, claim 7 is rejected with the same reasoning as claim(s) 1.

With respect to claim 13, the limitations of claim 13 are similar to the limitations of claim 1. Claim 13 is rejected with the same reasoning as claim(s) 1.

With respect to claim 25, Wang discloses: the method of claim 1, wherein the obtaining, the processing (e.g., identify sharable content), the generating (e.g., linking to formatted stored copy of content), and the sending (e.g., send link to destinations) the unique accessible address are performed 
the processing includes
(i) extracting a portion of the content of the destination website (i.e., identifying possible pieces of content in webpage such as pictures, segments of text, videos for formatting in Wang, ¶0056), and
(ii) generating the processed content of the destination website (e.g., formatting) with the extracted portion of the content in the at least one preset (e.g., user specified or system defined language, file type or size) layout (i.e., rearrange website as taught by selecting formatting parameters for content, and formatting content to condense, summarize, rearrange, resize, or modify for language or file type or file size in Wang, ¶0057, 0061).

With respect to claim 26, Wang, Moussa, and Volpa do not disclose browse parameters indicating terminal type, or display size/scale.  Cheng, in order to provide content as a “create once, deliver everywhere” approach for multiple devices (col. 1 lines 28-38), discloses: the method of claim 1, wherein the at least one browse parameter indicates at least one of terminal type, display size, or display scale (i.e., received in an HTTP request identifier of the type of device in fig. 4 and col. 8 lines 54-62).
Based on Wang in view of Moussa, Volpa, and further in view of Cheng, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Cheng to improve upon those of Wang in order to provide access to smaller portable devices of shared documents and files.

Claims 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable Wang et al. (US 2009/0144392 A1) in view of Moussa (US 6,742,043 B1), Volpa et al. (US 2006/0230030 A1) and Cheng et al. (US 7,574,486 B1), and further in view of Kavacheri et al. (US 2003/0033434 A1).

With respect to claim 2, Wang discloses predetermined format for content such as user selected parameters or language, file type or file size conversion options (¶0057, 0061).  Wang, Moussa, Volpa and Cheng do(es) not disclose cleaning redundant information.  Kavacheri, in order to format for multiple devices efficiently (¶0019), teaches: the method of claim 1, wherein the processing the content of the destination website, comprises: cleaning redundant information of the content of the destination website (i.e., clean, reduce, or eliminate redundant website contents as taught/suggested by strip off markup tags for syndication of content for wireless devices in Kavacheri, ¶0019).
Based on Wang in view of Moussa, Volpa and Cheng, and further in view of Kavacheri, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Kavacheri to improve upon those of Wang in order to format for multiple devices efficiently.

With respect to claim 8, the limitations of claim 8 are similar to the limitations of claim 2.  Therefore, claim 8 is rejected with the same reasoning as claim(s) 2.


Claims 4, 5, 10, 11, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable Wang et al. (US 2009/0144392 A1) in view of Moussa (US 6,742,043 B1), Volpa et al. (US 2006/0230030 A1) and Cheng et al. (US 7,574,486 B1), and further in view of Banerjee et al. (US 2010/0186088 A1).


Based on Wang in view of Moussa, Volpa and Cheng, and further in view of Banerjee, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Banerjee to improve upon those of Wang in order to improve security for the user browsing experience.

With respect to claim 5, Wang discloses predetermined format for content such as user selected parameters or language, file type or file size conversion options (¶0057, 0061).  Wang, Moussa, Volpa and Cheng do(es) not disclose confirmation of the safety of the website.  Banerjee, in order to improve security for the user browsing experience (abstract), teaches: the method of claim 4, wherein the method further comprises: sending a notice to the first client device or sending original website content of the destination website to the first client, when the destination website is identified to be unsafe or the processing of the content of the destination website fails (i.e., warn user of unsafe website content as taught/suggested by calculating a threat score for a webpage and displaying the safety status of a webpage in Banerjee, ¶0004).
Based on Wang in view of Moussa, Volpa and Cheng, and further in view of Banerjee, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 

With respect to claim 10, the limitations of claim 10 are similar to the limitations of claim 4.  Therefore, claim 10 is rejected with the same reasoning as claim(s) 4.
With respect to claim 11, the limitations of claim 11 are similar to the limitations of claim 5.  Therefore, claim 11 is rejected with the same reasoning as claim(s) 5.
With respect to claim 20, the limitations of claim 20 are similar to the limitations of claim(s) 4.  Therefore, claim 20 is rejected with the same reasoning as claim(s) 4.

Claims 21, 22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2009/0144392 A1) in view of Moussa (US 6,742,043 B1), Volpa et al. (US 2006/0230030 A1), Cheng et al. (US 7,574,486 B1) and Kavacheri et al. (US 2003/0033434 A1), and further in view of Aciicmez (US 2011/0185271 A1).

With respect to claim 21, Wang further discloses: extracting a core field in the identified at least one valid block that is to be included in the processed content of the destination website (i.e., identifying possible pieces of content in webpage such as pictures, segments of text, videos for formatting in Wang, ¶0056).
Wang, Moussa, Volpa and Cheng do(es) not disclose cleaning redundant information.  Kavacheri, in order to format for multiple devices efficiently (¶0019), teaches: clear the redundant information (e.g., excess markup tags) which includes other data and other elements in the web page (i.e., clean, reduce, or eliminate redundant website contents as taught/suggested by strip off markup tags for syndication of content for wireless devices in Kavacheri, ¶0019).

  Wang, Moussa, Volpa, Cheng and Kavacheri do(es) not disclose clearing data based on the DOM model.  Aciicmez, in order to improve security of browsing webpages by identifying portions that are untrusted and removing them from being executed (abstract), teaches: the method of claim 2, wherein the cleaning the redundant information of the content of the destination website comprises:
dividing a DOM (Document Destination Model) structure of a web page of the destination website into a variety of blocks using visual information of a DOM node in the web page (i.e., DOM of document is made up of blocks as taught/suggested by DOM nodes in the structure in Aciicmez, ¶0101, which suggests DOM nodes are interpreted blocks of the document); and
identifying at least one valid block from the variety of blocks of the web page (i.e., identifying blocks of the document as taught/suggested by parsing the DOM structure of a document and recognizing DOM nodes that are marked in Aciicmez, ¶0101).
Based on Wang in view of Moussa, Volpa, Cheng and Kavacheri, and further in view of Aciicmez, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Aciicmez to improve upon those of Wang in order to improve security of browsing webpages by identifying portions that are untrusted and removing them from being executed.

With respect to claim 22, the limitations of claim 22 are similar to the limitations of claim(s) 21.  Therefore, claim 22 is rejected with the same reasoning as claim(s) 21.

With respect to claim 24, Wang, Moussa, Volpa, Cheng and Kavacheri do(es) not disclose clearing data based on the DOM model.  Aciicmez, in order to improve security of browsing webpages by identifying portions that are untrusted and removing them from being executed (abstract), teaches: the method of claim 21, wherein the at least one valid block includes one of a title block, a text block, or a time block (i.e., identify title, text, or time blocks as taught by parsing an HTML page to obtain the structure including TITLE and BODY blocks in Aciicmez, ¶0011), and
the core field is a predetermined field within the one of the title block, the text block, or the time block (i.e., identify a field in the title, text, or time block as taught by identifying marked text as untrusted in Aciicmez, ¶0015).
Based on Wang in view of Moussa, Volpa, Cheng and Kavacheri, and further in view of Aciicmez, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Aciicmez to improve upon those of Wang in order to improve security of browsing webpages by identifying portions that are untrusted and removing them from being executed.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN L LIN whose telephone number is (571)270-7446.  The examiner can normally be reached on Monday through Friday 9:00 AM - 5:00 PM (Eastern).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sherman Lin


/S. L./Examiner, Art Unit 2447     

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447